Name: Council Implementing Regulation (EU) 2019/560 of 8 April 2019 implementing Regulation (EU) No 359/2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Iran
 Type: Implementing Regulation
 Subject Matter: international affairs;  civil law;  European construction;  Asia and Oceania
 Date Published: nan

 9.4.2019 EN Official Journal of the European Union L 98/1 COUNCIL IMPLEMENTING REGULATION (EU) 2019/560 of 8 April 2019 implementing Regulation (EU) No 359/2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 359/2011 of 12 April 2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Iran (1), and in particular Article 12(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 12 April 2011, the Council adopted Regulation (EU) No 359/2011. (2) On the basis of a review of Council Decision 2011/235/CFSP (2), the Council has decided that the restrictive measures set out therein should be renewed until 13 April 2020. (3) The Council has also concluded that the entries concerning 51 persons and one entity included in Annex I to Regulation (EU) No 359/2011 should be updated. (4) Annex I to Regulation (EU) No 359/2011 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 359/2011 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 8 April 2019. For the Council The President F. MOGHERINI (1) OJ L 100, 14.4.2011, p. 1. (2) Council Decision 2011/235/CFSP of 12 April 2011 concerning restrictive measures directed against certain persons and entities in view of the situation in Iran (OJ L 100, 14.4.2011, p. 51). ANNEX Persons Name Identifying information Reasons Date of listing 1. AHMADI-MOQADDAM Esmail POB: Tehran (Iran) DOB: 1961 Former Senior Advisor for Security Affairs to the Chief of the Armed Forces General Staff. Chief of Iran's National Police from 2005 until early 2015. Also Head of the Iranian Cyber Police (listed) from January 2011 until early 2015. Forces under his command led brutal attacks on peaceful protests, and a violent night time attack on the dormitories of Tehran University on 15 June 2009. Currently head of Iran's Headquarters in support of the Yemeni People. 12.4.2011 2. ALLAHKARAM Hossein POB: Najafabad (Iran) DOB: 1945 Ansar-e Hezbollah Chief and Colonel in the IRGC. He co-founded Ansar-e Hezbollah. This paramilitary force was responsible for extreme violence during crackdown against students and universities in 1999, 2002 and 2009. He maintains his senior role in an organisation which is ready to commit human rights violations against the public, including promoting aggression against women for their choice of clothing. 12.4.2011 4. FAZLI Ali Deputy Commander of the Basij, Head of the IRGC's Seyyed al-Shohada Corps, Tehran Province (until February 2010). The Seyyed al-Shohada Corps is in charge of security in Tehran province and played a key role in brutal repression of protesters in 2009. 12.4.2011 7. KHALILI Ali IRGC General, in a senior role within the Sarollah Base. He signed a letter sent to the Ministry of Health June 26, 2009 forbidding the submission of documents or medical records to anyone injured or hospitalized during post-elections events. 12.4.2011 8. MOTLAGH Bahram Hosseini Head of the Army Command and General Staff College (DAFOOS). Former Head of the IRGC's Seyyed al-Shohada Corps, Tehran Province. The Seyyed al-Shohada Corps played a key role in organising the repression of protests in 2009. 12.4.2011 10. RADAN Ahmad-Reza POB: Isfahan (Iran) DOB: 1963 Formerly in charge of the Centre for Strategic Studies of the Iranian Law Enforcement Force, a body linked to the National Police. Head of the Police Strategic Studies Centre, Deputy Chief of Iran's National Police until June 2014. As Deputy Chief of National Police from 2008, Radan was responsible for beatings, murder, and arbitrary arrests and detentions against protestors that were committed by the police forces. Currently IRGC commander in charge of training Iraqi anti-terrorist  forces. 12.4.2011 11. RAJABZADEH Azizollah Former Head of Tehran Disaster Mitigation Organisation (TDMO). As Head of Tehran Police until January 2010 he was responsible for violent police attacks on protesters and students. As Commander of the Law Enforcement Forces in the Greater Tehran, Azizollah Rajabzadeh was the highest ranking accused in the case of abuses in Kahrizak Detention Centre in December 2009. 12.4.2011 13. TAEB Hossein POB: Tehran DOB: 1963 Head of IRGC Intelligence since October 2009. Commander of the Basij until October 2009. Forces under his command participated in mass beatings, murders, detentions and tortures of peaceful protestors. 12.4.2011 14. SHARIATI Seyeed Hassan Advisor and Member of the 28th Section of the Supreme Court. Head of Mashhad Judiciary until September 2014. Trials under his supervision have been conducted summarily and inside closed sessions, without adherence to basic rights of the accused, and with reliance on confessions extracted under pressure and torture. As execution rulings were issued en masse, death sentences were issued without proper observance of fair hearing procedures. 12.4.2011 15. DORRI-NADJAFABADI Ghorban-Ali POB: Najafabad (Iran) DOB: 1945 Member of the Assembly of Experts and representative of the Supreme Leader in Markazi ( Central ) Province and Head of the Supreme Administrative Court. Prosecutor General of Iran until September 2009, as well as former Intelligence minister under Khatami presidency. As Prosecutor General of Iran, he ordered and supervised the show trials following the first post-election protests, where the accused were denied their rights, and an attorney. 12.4.2011 16. HADDAD Hassan (a.k.a. Hassan ZAREH DEHNAVI) Former Deputy Safety Officer of Teheran Revolutionary Court. Former Judge, Tehran Revolutionary Court, branch 26. He was in charge of the detainee cases related to the post-election crises and regularly threatened families of detainees in order to silence them. He has been instrumental in issuing detention orders to the Kahrizak Detention Centre in 2009. In November 2014, his role in the deaths of detainees was officially recognised by the Iranian authorities. 12.4.2011 17. SOLTANI Hodjatoleslam Seyed Mohammad Head of the Organisation for Islamic Propaganda in the province of Khorasan-Razavi. Judge, Mashhad Revolutionary Court until 2013. Trials under his jurisdiction have been conducted summarily and inside closed session, without adherence to basic rights of the accused. As execution rulings were issued en masse, death sentences were issued without proper observance of fair hearing procedures. 12.4.2011 18. HEYDARIFAR Ali-Akbar Former Judge, Tehran Revolutionary Court. He participated in protesters trials. He was questioned by the Judiciary about Kahrizak abuses. He was instrumental in issuing detention orders to consign detainees to Kahrizak Detention Centre in 2009. In November 2014, his role in the deaths of detainees was officially recognised by the Iranian authorities. 12.4.2011 19. JAFARI-DOLATABADI Abbas POB: Yazd (Iran) DOB: 1953 Prosecutor general of Tehran since August 2009. Dolatabadi's office indicted a large number of protesters, including individuals who took part in the December 2009 Ashura Day protests. He ordered the closure of Karroubi's office in September 2009 and the arrest of several reformist politicians, and he banned two reformist political parties in June 2010. His office charged protesters with the charge of Muharebeh, or enmity against God, which carries a death sentence, and denied due process to those facing the death sentence. His office also targeted and arrested reformists, human rights activists, and members of the media, as part of a broad crackdown on the political opposition. In October 2018 he announced to the media that four detained Iranian environmental activists were to be charged with sowing corruption on earth , a charge which carries the death penalty. 12.4.2011 20. MOGHISSEH Mohammad (a.k.a. NASSERIAN) Judge, Head of Tehran Revolutionary Court, branch 28. Also considered responsible for condemnations of members of the Baha'i community. He has dealt with post-election cases. He issued long prison sentences during unfair trials for social, political activists and journalists and several death sentences for protesters and social and political activists. 12.4.2011 22. MORTAZAVI Said POB: Meybod, Yazd (Iran) DOB: 1967 Prosecutor General of Tehran until August 2009. As Tehran Prosecutor General, he issued a blanket order used for the detention of hundreds of activists, journalists and students. In January 2010 a parliamentary investigation held him directly responsible for the detention of three prisoners who subsequently died in custody. He was suspended from office in August 2010 after an investigation by the Iranian judiciary into his role in the deaths of the three men detained on his orders following the election. In November 2014, his role in the deaths of detainees was officially recognised by the Iranian authorities. He was acquitted by an Iranian Court on 19 August 2015, on charges connected to the torture and deaths of three young men at the Kahrizak detention centre in 2009. 12.4.2011 24. MORTAZAVI Amir Deputy head of the Unit for Social Affairs and Crime Prevention at the judiciary in the province of Khorasan-Razavi. Deputy Prosecutor of Mashhad until at least 2015. Trials under his prosecution have been conducted summarily and inside closed session, without adherence to basic rights of the accused. As execution rulings were issued en masse, death sentences were issued without proper observance of fair hearing procedures. 12.4.2011 25. SALAVATI Abdolghassem Judge, Head of Tehran Revolutionary Court, branch 15. Committing Judge in the Tehran Tribunal. In charge of the post-election cases, he was the Judge presiding the show trials  in summer 2009, he condemned to death two monarchists that appeared in the show trials. He has sentenced more than a hundred political prisoners, human rights activists and demonstrators to lengthy prison sentences. In 2018, reports showed that he continued to hand down similar sentences without proper observance of fair hearing procedures. 12.4.2011 28. YASAGHI Ali-Akbar Judge of the Supreme Court, head of the 44th section. Deputy Chief Executive Officer of Setad-e Dieh Foundation. Chief Judge, Mashhad Revolutionary Court (2001-2011). Trials under his jurisdiction have been conducted summarily and inside closed session, without adherence to basic rights of the accused. As execution rulings were issued en masse (up to 550 between summer 2009 and summer 2011), death sentences were issued without proper observance of fair hearing procedures. 12.4.2011 30. ESMAILI Gholam-Hossein Head of the Tehran Judiciary. Former Head of Iran's Prisons Organisation. In this capacity, he was complicit to the massive detention of political protesters and covering up abuses performed in the jailing system. 12.4.2011 31. SEDAQAT Farajollah Assistant Secretary of the General Prison Administration in Tehran. Head of Evin's prison, Tehran until October 2010 during which time torture took place. He was warden and threatened and exerted pressure on prisoners numerous times. 12.4.2011 32. ZANJIREI Mohammad-Ali As Senior advisor to Head, and Deputy Head of Iran's Prisons Organisation, responsible for serious human rights violations against prisoners. Administered a system in which prisoners suffered abuse, torture and inhuman/degrading treatment and were accommodated in very poor living conditions. 12.4.2011 33. ABBASZADEH-MESHKINI Mahmoud Advisor to Iran's High Council for Human Rights. Former secretary of the High Council for Human Rights. Former governor of Ilam Province. Former Interior Ministry's political director. As Head of the Article 10 Committee of the Law on Activities of Political Parties and Groups he was in charge of authorising demonstrations and other public events and registering political parties. In 2010, he suspended the activities of two reformist political parties linked to Mousavi  the Islamic Iran Participation Front and the Islamic Revolution Mujahedeen Organisation. From 2009 onwards he has consistently and continuously prohibited all non-governmental gatherings, therefore denying a constitutional right to protest and leading to many arrests of peaceful demonstrators in contravention of the right to freedom of assembly. He also denied in 2009 the opposition a permit for a ceremony to mourn people killed in protests over the Presidential elections. 10.10.2011 35. AKHARIAN Hassan Keeper of Ward 1 of Radjaishahr prison, Karadj until July 2010. Several former detainees have denounced the use of torture by him, as well as orders he gave to prevent inmates receiving medical assistance. According to a transcript of one reported detainee in the Radjaishahr prison, wardens all beat him severely, with Akharian's full knowledge. There is also at least one reported case of ill treatment and the death of a detainee, Mohsen Beikvand, under Akharian's wardenship. Beikvand died in September 2010. Other prisoners claim credibly that he was killed by the instructions of Hassan Akharian. 10.10.2011 36. AVAEE Seyyed Ali-Reza (a.k.a. AVAEE Seyyed Alireza) Minister of Justice. Former Director of the special investigations office. Until July 2016 deputy Minister of Interior and head of the Public register. Advisor to the Disciplinary Court for Judges since April 2014. Former President of the Tehran Judiciary. As President of the Tehran Judiciary he has been responsible for human rights violations, arbitrary arrests, denials of prisoners' rights and a high number of executions. 10.10.2011 37. BANESHI Jaber Head of Branch 22 of the Appeals Court of Shiraz from November 2011. Prosecutor of Shiraz until October 2011. Prosecutor during the Shiraz bombing case in 2008, which was used by the regime to sentence to death other unconnected persons. He has pursued capital charges and other severe penalties against minorities, such as to constitute, inter alia, a violation of their human rights to fair trial and freedom from arbitrary detention. 10.10.2011 38. FIRUZABADI Maj-Gen Dr Seyyed Hasan (a.k.a. FIRUZABADI Maj-Gen Dr Seyed Hassan; FIROUZABADI Maj-Gen Dr Seyyed Hasan; FIROUZABADI Maj-Gen Dr Seyed Hassan) POB: Mashad DOB: 3.2.1951 As Chief of Staff of Iran's Armed Forces (1989 to 2016), he was the highest military commander responsible for directing all military divisions and policies, including the Islamic Revolutionary Guards Corps (IRGC) and police. In 2009, forces under his formal chain of command brutally suppressed peaceful protestors and perpetrated mass detentions. Also member of the Supreme National Security Council (SNSC) and the Expediency Council. 10.10.2011 39. GANJI Mostafa Barzegar Prosecutor-General of Qom (2008-2017), now head of the directorate general for prisons. He was responsible for the arbitrary detention and maltreatment of dozens of offenders in Qom. He was complicit in a grave violation of the right to due process, contributing to the excessive and increasing use of the death penalty and a sharp increase in executions in 2009/2010. 10.10.2011 40. HABIBI Mohammad Reza Head of the Ministry of Justice office in Yazd. Former Deputy Prosecutor of Isfahan. Complicit in proceedings denying defendants a fair trial  such as Abdollah Fathi, executed in May 2011 after his right to be heard and mental health issues were ignored by Habibi during his trial in March 2010. He was, therefore, complicit in a grave violation of the right to due process, contributing to a sharp increase in executions in 2011. 10.10.2011 41. HEJAZI Mohammad POB: Isfahan / Ispahan DOB: 1956 IRGC-General, he has played a key role in intimidating and threatening Iran's enemies . Former Head of the IRGC's Sarollah Corps in Tehran, and former Head of the Basij Forces, he played a central role in the post-election crackdown of protesters in 2009. 10.10.2011 43. JAVANI Yadollah Political Head of the IRGC. Has made numerous attempts to suppress free speech and free discourse through his public statements supporting the arrest and punishment of protesters and dissenters. One of the first high-ranking officials to demand in 2009 Moussavi, Karroubi and Khatami's arrest. Has supported the use of techniques that breach rights to a fair trial including public confessions and he has released the contents of interrogations before trial. Evidence also indicates that he has condoned the use of violence against protesters and as an integral member of the IRGC he is highly likely to have been aware of the use of harsh interrogation techniques to force confessions. 10.10.2011 44. JAZAYERI Massoud Deputy Chief of Staff of Iran's Joint Armed Forces, in charge of cultural affairs (a.k.a. State Defence Publicity HQ). He actively collaborated in repression of 2009 protests as deputy chief of staff. He warned in a Kayhan interview that many protesters inside and outside Iran had been identified and would be dealt with at the right time. He has openly called for the suppression of foreign mass media outlets and the Iranian opposition. In 2010, he asked the government to pass tougher laws against Iranians who cooperate with foreign media sources. 10.10.2011 45. JOKAR Mohammad Saleh Deputy for Parliamentary Affairs of the Revolutionary Guards. From 2011 until 2016 parliamentary deputy for Yazd Province and Member of the parliamentary Committee for National Security and Foreign Policy. Former Commander of Student Basij Forces. In this role he was actively involved in suppressing protests and indoctrinating children and young people with a view to continuing suppression of free speech and dissent. As member of the Parliamentary Committee for National Security and Foreign Policy he publically supported the suppression of opposition to the government. 10.10.2011 46. KAMALIAN Behrouz (a.k.a. Hackers Brain, Behrooz_Ice) POB: Tehran DOB: 1983 Head of the Ashiyaneh  cyber group linked with the Iranian regime. The Ashiyaneh  Digital Security, founded by Behrouz Kamalian, is responsible for intensive cyber attacks both on domestic opponents and reformists and foreign institutions. Kamalian's Ashiyaneh organisation's work has assisted the regime's crackdown against the opposition which has involved numerous serious human rights violations. 10.10.2011 49. MALEKI Mojtaba Deputy head of the Ministry of Justice in the Khorasan Razavi province. Former prosecutor of Kermanshah. Has played a role in the high number of death sentences being passed in Iran, including prosecuting the cases of seven prisoners convicted of drug trafficking who were hanged on the same day on 3 January 2010 in Kermanshah's central prison. 10.10.2011 50. OMIDI Mehrdad (a.k.a. Reza; OMIDI Reza) Head of section VI of the police, investigation department. Former Head of the Intelligence Services within the Iranian Police. Former Head of the Computer Crimes Unit of the Iranian Police. He was responsible for thousands of investigations and indictments of reformists and political opponents using the Internet. He was thus responsible for grave human rights violations in the repression of persons who speak out in defence of their legitimate rights, including freedom of expression during and after the 2009 Green Movement. 10.10.2011 51. SALARKIA Mahmoud Former director of Tehran Football Club Persepolis  Former Head of the Petrol and Transport commission of the City of Tehran. Deputy to the Prosecutor-General of Tehran for Prison Affairs during the crackdown of 2009. As Deputy to the Prosecutor-General of Tehran for Prison Affairs he was directly responsible for many of the arrest warrants against innocent, peaceful protesters and activists. Many reports from human rights defenders show that virtually all those arrested were, on his instruction, held incommunicado without access to their lawyer or families, and without charge, for varying lengths of time, often in conditions amounting to enforced disappearance. Their families have often not been notified of the arrest. 10.10.2011 52. KHODAEI SOURI Hojatollah POB: Selseleh (Iran) DOB: 1964 Member of the National Security and Foreign policy Committee. Parliamentary deputy for Lorestan Province. Member of the Parliamentary Commission for Foreign and Security Policy. Head of Evin prison until 2012. Torture was a common practice in Evin prison while Souri was its head. In Ward 209, many activists were held for their peaceful activities in opposition to the ruling government. 10.10.2011 54. TAMADDON Morteza (a.k.a. TAMADON Morteza) POB: Shahr Kord-Isfahan DOB: 1959 Former Head of Tehran provincial Public Security Council. Former IRGC Governor-General of Tehran Province. In his capacity as governor and head of Tehran provincial Public Security Council, he bore overall responsibility for all repressive activities undertaken by the IRGC in Tehran province, including cracking down on political protests since June 2009. Currently board member at Khajeh Nasireddin Tusi University of Technology. 10.10.2011 55. ZEBHI Hossein First Deputy Advisor to the Judiciary and Judge of the Supreme Court. Deputy to the Prosecutor-General of Iran (2007-2015). In this role he was responsible for judicial cases brought after the post-election protests in 2009 which were conducted in contravention of human rights. Also in this role he has condoned excessive punishments for drug offences. 10.10.2011 56. BAHRAMI Mohammad-Kazem Head of the administrative justice court. He was complicit in the repression of peaceful demonstrators in 2009 as head of the judiciary branch of the armed forces. 10.10.2011 57. HAJMOHAM-MADI Aziz Judge at the Tehran Provincial Criminal Court. He was involved in several trials of demonstrators, inter alia, that of Abdol-Reza Ghanbari, a teacher arrested in January 2010 and sentenced to death for his political activities. 10.10.2011 58. BAGHERI Mohammad-Bagher Vice-chairman of the judiciary administration of South Khorasan province, in charge of crime prevention. In addition to his acknowledging, in June 2011, 140 executions for capital offences between March 2010 and March 2011, about 100 other executions are reported to have taken place in the same period and in the same province of South Khorasan without either the families or the lawyers being notified. He was, therefore, complicit in a grave violation of the right to due process, contributing to a high number of death sentences. 10.10.2011 60. HOSSEINI Dr Mohammad (a.k.a. HOSSEYNI, Dr Seyyed Mohammad; Seyed, Sayyed and Sayyid) POB: Rafsanjan, Kerman DOB: 1961 Advisor to Former President Mahmoud Ahmadinejad and spokesperson for YEKTA hardline political faction. Minister of Culture and Islamic Guidance (2009-2013). Ex-IRGC, he was complicit in the repression of journalists. 10.10.2011 64. KAZEMI Toraj Chief of the EU-designated Cyber Police. In this capacity, he announced a campaign for the recruitment of government hackers in order to achieve better control of information on the internet and attack dangerous  sites. 23.3.2012 65. LARIJANI Sadeq POB: Najaf (Iraq) DOB: 1960 or August 1961 Named Head of the Expediency Council on 29 December 2018. Head of the Judiciary from 2009. The Head of the Judiciary is required to consent to and sign off every qisas (retribution), hodoud (crimes against God) and ta'zirat (crimes against the state) punishment. This includes sentences attracting the death penalty, floggings and amputations. In this regard, he has personally signed off numerous death penalty sentences, contravening international standards, including stoning, executions by suspension strangulation, execution of juveniles, and public executions such as those where prisoners have been hung from bridges in front of crowds of thousands. Therefore, he has contributed to a high number of executions. He has also permitted corporal punishment sentences such as amputations and the dripping of acid into the eyes of the convicted. Since Sadeq Larijani took office, arbitrary arrests of political prisoners, human rights defenders and minorities have increased markedly. Sadeq Larijani also bears responsibility for systemic failures in the Iranian judicial process to respect the right to a fair trial. 23.3.2012 69. MORTAZAVI Seyyed Solat POB: Farsan, Tchar Mahal-o-Bakhtiari (South) - (Iran) DOB: 1967 Former mayor of the second largest city of Iran, Mashad, where public executions regularly happen. Former Deputy Interior Minister for Political Affairs, appointed in 2009. In this capacity, he was responsible for directing repression of persons who spoke up in defence of their legitimate rights, including freedom of expression. Later appointed as Head of the Iranian Election Committee for the parliamentarian elections in 2012 and for the presidential elections in 2013. 23.3.2012 73. FAHRADI Ali Deputy head of Inspectorate of Legal Affairs and Public Inspection of the Ministry of Justice of Tehran. Former prosecutor of Karaj. Responsible for grave violations of human rights, including prosecuting trials in which the death penalty was passed. There were a high number of executions in Karaj region during his time as prosecutor. 23.3.2012 79. RASHIDI AGHDAM Ali Ashraf (a.k.a. Ali Ashraf Rostami Aghdam) Former head of Evin Prison, appointed in mid-2012. During his tenure, conditions in the prison deteriorated and reports referenced intensified ill-treatment of prisoners. In October 2012, nine female prisoners went on hunger strike in protest of the violation of their rights and violent treatment by prison guards. 12.3.2013 83. JAFARI Asadollah As Prosecutor of Mazandaran Province, Jafari has recommended the imposition of the death penalty in cases he has prosecuted, which has resulted in many executions including public executions and in circumstances where the imposition of the death penalty is contrary to international human rights, including by being disproportionate and excessive punishment. Jafari has also been responsible for illegal arrests and violations of the rights of Baha'i detainees from initial arrest to keeping them in solitary confinement in the Intelligence Detention Centre. 12.3.2013 85. HAMLBAR Rahim Judge of Branch 1 of Tabriz Revolutionary Court. Responsible for heavy sentences against Azeri ethnic minority and workers' rights activists, accusing them of spying, acts against national security, propaganda against the Iranian regime and insulting the leader of Iran. A high profile case involved 20 volunteer earthquake relief workers (following an earthquake in Iran in August 2012) to whom he gave prison sentences for their attempts to assist earthquake victims. The court found the workers guilty of collaboration in assembly and collusion to commit crimes against national security.  12.3.2013 Entities Name Identifying information Reasons Date of listing 1. Cyber Police Location: Tehran, Iran Website: http://www.cyberpolice.ir The Iranian Cyber Police, founded in January 2011, is a unit of the Islamic Republic of Iran Police, which from the time of its inception until early 2015 was headed by Esmail Ahmadi-Moqaddam (listed). Ahmadi-Moqaddam underlined that the Cyber Police would take on anti-revolutionary and dissident groups who used internet-based social networks in 2009 to trigger protests against the re-election of President Mahmoud Ahmadinejad. In January 2012, the Cyber Police issued new guidelines for internet cafÃ ©s, requiring users to provide personal information that would be kept by cafÃ © owners for six months, as well as a record of the websites they visited. The rules also require cafÃ © owners to install closed-circuit television cameras and maintain the recordings for six months. These new rules may create a logbook that authorities can use to track down activists or whoever is deemed a threat to national security. In June 2012, Iranian media reported that the Cyber Police would be launching a crackdown on virtual private networks (VPNs). On 30 October 2012, the Cyber Police arrested the blogger Sattar Beheshti without a warrant for actions against national security on social networks and Facebook . Beheshti had criticised the Iranian government in his blog. Beheshti was found dead in his prison cell on 3 November 2012, and is believed to have been tortured to death by the Cyber Police authorities. 12.3.2013